Election/Restrictions
 
          Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 and 9-12, drawn to a method for identifying a patient who is eligible to an intensification of heart failure therapy, classified in CPC G01N 33/66 
II .  Claim 7, drawn to a method  for optimizing BNP-type peptide guided heart failure therapy, classified in CPC Y10S 435/967
           Inventions I and II are independent and distinct inventions.    Inventions I is directed to a method for identifying a patient who is eligible to an intensification of heart failure therapy whereas invention II is directed to a method  for optimizing BNP-type peptide guided heart failure therapy.  Invention I requires the measurement of at least two different makers wherein one of the markers has to be BNP-type peptide and invention II does not require this limitation. Invention II requires a step of correlating the comparison with optimizing BNP-type peptide guided therapy and invention I does not require this limitation.  Thus, there are two different methods with different purposes, different method steps and a different outcome.
         Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification; and require a different field of search having different search terms and different search strategies.  The instant claims have three completely different methods with different purposes and different method steps and different outcomes. Further, the art applicable to one invention would not necessarily be applicable to another invention.  Thus, creating an undue and serious burden on the Examiner. 
                    Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Election of Species
         This application contains claims directed to the following patentably distinct species. 
         marker (elect one of the following; see e.g. claim 1, 5, 7)
sFlt-1
IL-6
Osteopontin
CRP  
Cystatin C
Prealbumin
Uric acid
GDF-15
Galectin-3
Endostatin
Mimecan
IGFBP7
sST2
        The species are independent or distinct because each represents a unique polypeptide molecule having a distinct amino acid sequence, molecular weight, and composition; and further differs with respect to physicochemical properties and biological function. In addition, given these differences, different reagents (e.g., antibodies) would be required to detect the various different peptides. Finally, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (in particular, employing different search queries in text-based searches of the patent and non-patent literature in order to uncover art pertaining to the different peptides). Furthermore, as clinical studies reported in the non-patent literature are typically narrow in scope and focus on a narrowly defined clinical assay, the art reading on one species would not likely be applicable to the other. Finally, the species are also likely to raise different non-prior art issues under 35 U.S.C. 112, first paragraph. In particular, analysis for compliance with the enablement requirement under 35 U.S.C. 112, first paragraph in diagnostic claims such as these requires analysis of the state of the prior art as well as the evidence correlating a marker to disease, which would differ for each marker. As such, separate analyses would be necessary in order to search and examine all species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
        Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641